 1   ROB BONTA, State Bar No. 202669
     Attorney General of California
 2   TRACY L. WINSOR, State Bar No. 186164
     RUSSELL B. HILDRETH, State Bar No. 166167
 3   Supervising Deputy Attorneys General
     COURTNEY S. COVINGTON, State Bar No. 259723
 4   DANIEL M. FUCHS, State Bar No. 179033
     Deputy Attorneys General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7827
 7    Fax: (916) 327-2319
      E-mail: Courtney.Covington@doj.ca.gov
 8    E-mail: Daniel.Fuchs@doj.ca.gov
 9   Attorneys for Defendants Drew Bohan and
      Melissa Rae King
10
                            IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
     INTERLINK PRODUCTS INTERNATIONAL, 2:20-cv-02277-KJM-CKD1
14   INC., A NEW JERSEY CORPORATION,
                                  Plaintiff, STIPULATION AND ORDER RE
15                                           STAY OF CONSOLIDATED
                                             ACTIONS
16              v.

17   DREW BOHAN, IN HIS OFFICIAL                            Judge:        Hon. Kimberly J. Mueller
     CAPACITY AS EXECUTIVE DIRECTOR OF                      Trial Date:   None set
18   THE CALIFORNIA ENERGY COMMISSION;                      Action Filed: June 23, 2020
     AND
19   MELISSA RAE KING, IN HER OFFICIAL
     CAPACITY AS ASSISTANT EXECUTIVE
20   DIRECTOR OF THE CALIFORNIA ENERGY
     COMMISSION
21
                                             Defendants.
22

23

24

25

26
            1
              The court consolidated Interlink Products International, Inc. v. Bohan, No. 2:20-cv-
27   02277-KJM-CKD with Interlink Products International, Inc. v. Becerra et al., No. 2:20-cv-
     02283-KJM-CKD. ECF No. 46. Filings therefore should only be made on the Bohan docket and
28   use only the case number ending in 2277.

                               Stipulation and Order Re Stay of Consolidated Actions (2:20-cv-02277-KJM-CKD)
 1         Plaintiff Interlink Products International, Inc. (“Interlink”), and Defendants Drew Bohan,
 2   and Melissa Rae King (“Defendants”), stipulate as follows:
 3         WHEREAS, an action currently pending in the Ninth Circuit Court of Appeals, Association
 4   des Éleveurs de Canards et d’Oies du Québec v. Bonta, Ninth Circuit case no. 20-55882/20-
 5   55944, involves similar issues to those raised in Interlink’s First Amended Complaint;
 6         WHEREAS, the final appellate brief in Association des Éleveurs de Canards et d’Oies du
 7   Québec v. Bonta, Ninth Circuit case no. 20-55882/20-55944 is due July 9, 2021;
 8         WHEREAS, the parties agree that a stay of the instant consolidated cases pending the Ninth
 9   Circuit’s ruling in Association des Éleveurs de Canards et d’Oies du Québec v. Bonta, Ninth
10   Circuit case no. 20-55882/20-55944 is in the interests of conserving the parties’ and the Court’s
11   resources;
12         NOW, THEREFORE, THE PARTIES REQUEST THAT THE COURT ORDER AS
13   FOLLOWS:
14          1.      The two above-captioned consolidated actions shall be stayed until the Ninth
15   Circuit issues its ruling in Association des Éleveurs de Canards et d’Oies du Québec v. Bonta,
16   Ninth Circuit case no. 20-55882/20-55944;
17          2.      The parties shall notify the court within 7 days of any resolution in Association des
18   Éleveurs de Canards et d’Oies du Québec v. Bonta.
19          3.      Defendants’ responsive pleading to Interlink’s First Amended Complaint shall be
20   due 45 days after the issuance of the Ninth Circuit’s ruling in Association des Éleveurs de
21   Canards et d’Oies du Québec v. Bonta, Ninth Circuit case no. 20-55882/20-55944;
22          4.      The Status Conference currently scheduled on July 8, 2021 is vacated.
23

24

25   Dated: June 11, 2021                          /s/ Michael Tenenbaum (by authority, 6/11/2021)
                                                   Michael Tenenbaum, Esq.
26                                                 THE OFFICE OF MICHAEL TENENBAUM, ESQ.

27                                                 Counsel for Plaintiff Interlink Products
                                                   International, Inc.
28
                                                       1
                                Stipulation and Order Re Stay of Consolidated Actions (2:20-cv-02277-KJM-CKD)
 1                                              ROB BONTA
                                                Attorney General of California
 2                                              RUSSELL B. HILDRETH
 3                                              Supervising Deputy Attorney General

 4
     Dated: June 11, 2021                       /s/ Courtney Covington
 5                                              COURTNEY COVINGTON
                                                Deputy Attorney General
 6
                                                Attorneys for Defendants
 7

 8   IT IS SO ORDERED
 9

10
     DATED: June 22, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                             Stipulation and Order Re Stay of Consolidated Actions (2:20-cv-02277-KJM-CKD)
